DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 12 are pending.
Claims 13 and 14 are cancelled.
Claims 1 – 12 are rejected.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on October 31, 2019 is  acknowledged and considered.  However, the Information Disclosure Statement of October 31, 2019, contains incorrect date and title  information for reference 6 under non-patent literature. (Pudel, F., et al., 3-MCPD- and glycidyl esters can be mitigated in vegetable oils by use of short path distillation). Applicant is required to provide this information.  37 CFR 1.98 (b)(5).  
Receipt of the information disclosure statement (IDS) submitted on February 4, 2022 is acknowledged and considered.  However, the Information Disclosure Statement of February 4, 2022, contains either an incorrect author or incorrect date and title  information for reference 3 under non-patent literature. Applicant is required to provide this information.  37 CFR 1.98 (b)(5).  
Claim Objections
Claims 1 and 5 objected to because of the following informalities: in the claims, the first letter of the first word of each step begins with a capitol letter as if it was the beginning of a sentence. However, in the claims, the first letter of the first word of each step should be a lower-case letter.  Appropriate correction is required.
Claim 5 is objected to because the conjunction “and” is missing after step g).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the oil composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 produces a vegetable oil and there is no mention of a composition being produced in claim 1.  As such, the claim is indefinite and lacks clarity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAK AB (WO 2015/057139) (AAK) in view of Cargill Inc. (WO 2015/073359).
The rejected claims cover, inter alia, a process for reducing the content of free chloropropanols and chloropropanol fatty acid esters in a vegetable oil, and the process is comprising the following steps in order: a) refining a vegetable oil, wherein the refining is comprising at least a deodorization step at a temperature below 230°C, and b) subjecting the refined vegetable oil to a short path evaporation, c) collecting a vegetable oil having a content of free chloropropanols and chloropropanol fatty acid esters of not more than 500 ppb and a color expressed as its red component equal or below 3.0.
Dependent claims 2 – 4 further limit the process.  Dependent claim 9 refers to an oil composition obtained by the process.  
Claim 10 covers a food product comprised of the vegetable oil of claim 1.
However, AAK discloses a process for reducing MCPD in vegetable oil comprising: a) subjecting the vegetable oil to one or more refining steps, and subjecting the refined vegetable oil from step a) to a vacuum distillation at about 200 to 280°C and at a pressure of about 0.001 to 3.0 mbar.  (abstract; pp. 2, ln 11 – 15, ln 19 – 21, ln 22 - 24 & claim 1).  The distillate and oil produced are collected.  (Example 2).  According to AAK vacuum distillation used is short path distillation (SPD).  (pp. 3, ln 19 – 20; pp. 14, ln 21 – 22 & Example 2).  Further, refining may include at least one of deodorizing, de-gumming, bleaching and deacidification.  (pp. 2, ln 17 – 18, pp. 7, ln 21 – 27; Example 1 & claim 2).  
Furthermore, AAK discloses that their processed vegetable oil can be used edible food products, such as; an infant nutrition product, a toddler nutrition product, or an elderly nutrition product.  (pp. 4, ln 6 – 8; pp. 9, ln 19 – 22 & claim 14).  Also, AAK’s product has use in other food applications, like margarine and similar products, bread and rolls, fine bakery wares as well as preserved meat, e.g. smoked meat. (pp. 9, ln 22 -  24).
The difference between the instantly claimed invention and AAK is as follows: the use of short path evaporation; and the vegetable oil obtained after short path evaporation having a content of free chloropropanols and chloropropanol fatty acid esters of not more than 500 ppb and a color expressed as its red component equal or below 3.0.
However, with regard to the use of short path evaporation the Examiner turns to the teaching of AAK and Cargill.  AAK short path distillation as the type of vacuum distillation that was used in processing their refined vegetable oil.  Cargill describes short path evaporation as a distillation technique that involves the distillate traveling a short distance, often only a few centimeters, and is normally done at reduced pressure.  As such, based on the teachings of Cargill the short path evaporation of the instantly claimed invention is equivalent to the short path distillation of AAK.
The difference between AAK and Cargill, and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  
However, based on the above, AAK and Cargill the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
The remaining difference between AAK and the instantly claimed invention is the vegetable oil obtained after short path evaporation having a content of free chloropropanols and chloropropanol fatty acid esters of not more than 500 ppb and a color expressed as its red component equal or below 3.0.
With regard to the instantly claimed invention is the vegetable oil after short path evaporation having a content of free chloropropanols and chloropropanol fatty acid esters of not more than 500 ppb, the Examiner turns to the teaching of AAK and Cargill.  AAK discloses a process for reducing MCPD in vegetable oil comprising: a) subjecting the vegetable oil to one or more refining steps, and subjecting the refined vegetable oil from step a) to a vacuum distillation at about 200 to 280°C and at a pressure of about 0.001 to 3.0 mbar.  (abstract; pp. 2, ln 11 – 15, ln 19 – 21, ln 22 - 24 & claim 1). According to AAK vacuum distillation used is short path distillation (SPD).  (pp. 3, ln 19 – 20; pp. 14, ln 21 – 22 & Example 2).  Operating the SPD at a temperature of 260°C and a pressure of 0.052 mbar, obtains a palm oil with a MCPD content of 2040 ppb (2-MCPD = 1480 ppb & 3-MCPD = 560 ppb: Example 2 table)  Cargill conducting the same SPD on deodorized vegetable oil is able to reduce the level of MCPD 390 ppb when the SPD operates at a temperature of 180°C.  (Example 2, Table 2).  As such, based on the teachings of AAK and Cargill, finding the optimal temperature and pressure level that would produced the desired results of obtaining a vegetable oil with almost negligible levels of MCPD was a matter of routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant clamed invention to use the short path distillation (SPD) process of AAK to reduce the level of MCPD in deodorized vegetable oil and to further reduce the temperature and pressure of SPD based on the teachings of Cargill to have a milder SPD.  Using the known SPD of refining deodorized vegetable oil at lower temperature and reduced pressure would have been obvious to one of ordinary skill in the art.  Motivation for seeking to use a lower temperature is because it is generally known in the art of producing edible vegetable oils that refining at low temperatures is desired so to avoid thermal destruction of the beneficial components of the oil.
Therefore, the claims would have been obvious because the technique for improving the particular SPD process was part of the ordinary capabilities of one skilled in the art based upon the teachings of such improvement in other situations.  One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art before the effective filing date of the instantly claimed invention.
With regard to the chloropropanol fatty acid esters of not more than 500 ppb and a color expressed as its red component equal or below 3.0, the Examiner turns to the teaching of Cargill and AAK  The prior art of Cargill used short-path evaporation for reducing from deodorized vegetable oils the content of propanol components selected from chloropropanol fatty acid esters, epoxypropanol fatty acid esters, and combinations thereof. The short path evaporation is performed at a pressure below 0.001 mbar to 1 mbar and a temperature from 180 to 270°C.  (pp. 3, [0018] & pp. 4, [0020]).  Cargill’s SPD on deodorized vegetable oil is able to reduce the level of MCPD 390 ppb when the SPD operates at a temperature of 180°C.  (Example 2, Table 2).  Further, AAK teaches that deodorization of vegetable oil prior to SPD removes color impurities from the vegetable oil.  (pp. 14, ln 10).   As such, considering the process of Cargill uses deodorized vegetable oil to start that would have reduced color, and the process of Cargill produces SPD treated vegetable oil with a MCPD below 500 ppb, one of ordinary skill in the art could reasonably expect that the SPD treated oil of Cargill would express an equally red component equal or below 3.  It is well settled that a patent cannot be properly granted for the discovery of a result which would flow naturally from the teaching of the prior art. (In re Libby, 118, USPQ 94, 96; 255 F2d 412 (C.C.P.A. 1958)).
Claim Rejections - 35 USC § 103
Claim(s) 5 – 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over AAK AB (WO 2015/057139) (AAK) in view of Cargill Inc. (WO 2015/073359) in view of Cargill (WO 2012/107230) (Cargill 2) and further in view of Bergman (US 3,362,794), Pudel et al. (Eur. J. Lipid Sci. Technol. 2016) and Ibuki et al. (US 5,243,059).
The rejected claims cover, inter alia, a process for reducing the content of free chloropropanols and chloropropanol fatty acid esters in a vegetable oil, and the process is comprising the following steps in order: a) degumming step, b) neutralisation step, c) first Bleaching step, d) first Deodorizing step at a deodorization temperature below 230°C, e) short path evaporating step, f) second bleaching step, g) second deodorizing step,  and h) Collecting a vegetable oil having a content of free chloropropanols and chloropropanol fatty acid esters of not more than 500 ppb and having a color expressed as its red component equal or below 3.0.
Dependent claim 6 further limits the process.  Dependent claim 7 further limits the beaching agent.  Dependent claim 8 further limits degumming agent.
However, AAK discloses a process for reducing MCPD in vegetable oil comprising: a) subjecting the vegetable oil to one or more refining steps, and subjecting the refined vegetable oil from step a) to a vacuum distillation at about 200 to 280°C and at a pressure of about 0.001 to 3.0 mbar.  (abstract; pp. 2, ln 11 – 15, ln 19 – 21, ln 22 - 24 & claim 1).  The distillate and oil produced are collected.  (Example 2).  According to AAK vacuum distillation used is short path distillation (SPD).  (pp. 3, ln 19 – 20; pp. 14, ln 21 – 22 & Example 2).  Further, refining may include at least one of deodorizing, de-gumming, bleaching and deacidification.  (pp. 2, ln 17 – 18, pp. 7, ln 21 – 27; Example 1 & claim 2).  Also, according to the teaching of AAK prior to SPD the crude vegetable oil used for their process is subjected to neutralization, bleaching and deodorization.  (pp. 7, ln 23 – 25).  
The difference between the instantly claimed invention and AAK is as follows: a degumming step; the use of short path evaporation; a second bleaching step; a second deodorizing step; the vegetable oil obtained after short path evaporation having a content of free chloropropanols and chloropropanol fatty acid esters of not more than 500 ppb and a color expressed as its red component equal or below 3.0; first or second bleaching step uses a higher amount of bleaching agent than the amount used in a regular bleaching; bleaching agent selected from neutral, non-activated bleaching agent, activated bleaching clay, silicates, zeolites; and degumming agent selected from water, citric acid, phosphoric acid or mixture thereof.
With regard to the use of a degumming step, the Examiner turns to the teaching of Cargill, Bergman and AAK.  The prior art of Cargill teaches that the crude oil refining process consist of three major steps: degumming, bleaching and deodorizing.  ( pp. 1, [0001]).  Bergman teaches that most crude vegetable oils, when required for edible purposes, are always given a series of treatments consisting of degumming, usually by means of acid, and the neutralization by means of caustic soda solution or other alkaline aqueous solution, bleaching, usually in the form of adsorption bleaching, and deodorization. (col. 1, ln 63 to col. 2 ln 1).  Based on the teaching of Bergman, one of ordinary skill in the art would reasonably understand that neutralization takes place after degumming conducted by means of an acid.  As such, in AAK one of ordinary skill in the art, based on Bergman could reasonably presume that if AAK uses a vegetable oil that was subjected to neutralization, the oil must firs have been subjected to degumming. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use a refined vegetable oil in the process of AAK that was subjected to degumming according to the teaching of Bergman prior to neutralization because according to Cargill degumming is one of the major steps in the refining of crude oil.  Further, neutralization is a required step after degumming is conducted with an acid per the teachings of Bergman.  Furthermore, motivation is found in the teaching of Bergman, where it is taught that vegetable oil for edible purposes are required to go through multiple pretreating step one of which is degumming.  
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly clamed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
However, with regard to the use of short path evaporation the Examiner turns to the teaching of AAK and Cargill.  AAK short path distillation as the type of vacuum distillation that was used in processing their refined vegetable oil.  Cargill describes short path evaporation as a distillation technique that involves the distillate traveling a short distance, often only a few centimeters, and is normally done at reduced pressure.  As such, based on the teachings of Cargill the short path evaporation of the instantly claimed invention is equivalent to the short path distillation of AAK.  Thus, the feature is obvious.
With regard to the teaching of a second bleaching step and a second deodorizing step in a process for reducing the content of free chloropropanols and chloropropanol fatty acid esters in a vegetable oil the Examiner turns to the combined teachings of AAK and Cargill 2.  According to the teaching of AAK prior to SPD the crude vegetable oil used for their process is subjected to neutralization, bleaching and deodorization.  (pp. 7, ln 23 – 25).  The prior art of Cargill 2 discloses a process comprised of subjecting an oil to the following steps, in order: (a) a bleaching step, (b) a deodorization step, (c) a final bleaching step, and (d) a final deodorization step.  (pp. 4, ln 22 – 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to include modify the process of  AAK according to the teaching of Cargill 2, and include, as an addition after SPD, a final bleaching step and a final deodorization step in order to improve the quality of the final vegetable oil for edible usage. Motivation is found in the fact that the additional bleaching and deodorization per teaching of Cargill, removes additional impurities from oil further refining the oil and improving the color, flavor and stability.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, because the particular known techniques of the prior art references were recognized as part of the ordinary capabilities of one skilled in the art.
With regard to the vegetable oil obtained after short path evaporation having a content of free chloropropanols and chloropropanol fatty acid esters of not more than 500 ppb the Examiner turns to the teaching of AAK and Cargill.  AAK discloses a process for reducing MCPD in vegetable oil comprising: a) subjecting the vegetable oil to one or more refining steps, and subjecting the refined vegetable oil from step a) to a vacuum distillation at about 200 to 280°C and at a pressure of about 0.001 to 3.0 mbar.  (abstract; pp. 2, ln 11 – 15, ln 19 – 21, ln 22 - 24 & claim 1). According to AAK vacuum distillation used is short path distillation (SPD).  (pp. 3, ln 19 – 20; pp. 14, ln 21 – 22 & Example 2).  Operating the SPD at a temperature of 260°C and a pressure of 0.052 mbar, obtains a palm oil with a MCPD content of 2040 ppb (2-MCPD = 1480 ppb & 3-MCPD = 560 ppb: Example 2 table)  Cargill conducting the same SPD on deodorized vegetable oil is able to reduce the level of MCPD 390 ppb when the SPD operates at a temperature of 180°C.  (Example 2, Table 2).  As such, based on the teachings of AAK and Cargill, finding the optimal temperature and pressure level that would produce the desired results of obtaining a vegetable oil with almost negligible levels of MCPD was a matter of routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant clamed invention to use the short path distillation (SPD) process of AAK to reduce the level of MCPD in deodorized vegetable oil and to further reduce the temperature and pressure of SPD based on the teachings of Cargill to have a milder SPD.  Using the known SPD of refining deodorized vegetable oil at lower temperature and reduced pressure would have been obvious to one of ordinary skill in the art.  Motivation for seeking to use a lower temperature is because it is generally known in the art of producing edible vegetable oils that refining at low temperatures is desired so to avoid thermal destruction of the beneficial components of the oil.
Therefore, the claims would have been obvious because the technique for improving the particular SPD process was part of the ordinary capabilities of one skilled in the art based upon the teachings of such improvement in other situations.  One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art before the effective filing date of the instantly claimed invention.
With regard to the chloropropanol fatty acid esters of not more than 500 ppb and a color expressed as its red component equal or below 3.0, the Examiner turns to the teaching of Cargill and AAK  The prior art of Cargill used short-path evaporation for reducing from deodorized vegetable oils the content of propanol components selected from chloropropanol fatty acid esters, epoxypropanol fatty acid esters, and combinations thereof. The short path evaporation is performed at a pressure below 0.001 mbar to 1 mbar and a temperature from 180 to 270°C.  (pp. 3, [0018] & pp. 4, [0020]).  Cargill’s SPD on deodorized vegetable oil is able to reduce the level of MCPD 390 ppb when the SPD operates at a temperature of 180°C.  (Example 2, Table 2).  Further, AAK teaches that deodorization of vegetable oil prior to SPD removes color impurities from the vegetable oil.  (pp. 14, ln 10).   As such, considering the process of Cargill uses deodorized vegetable oil to start that would have reduced color, and the process of Cargill produces SPD treated vegetable oil with a MCPD below 500 ppb, one of ordinary skill in the art could reasonably expect that the SPD treated oil of Cargill would express an equally red component.  it is well settled that a patent cannot be properly granted for the discovery of a result which would flow naturally from the teaching of the prior art. (In re Libby, 118, USPQ 94, 96; 255 F2d 412 (C.C.P.A. 1958)).
With regard to the chloropropanol fatty acid esters of not more than 500 ppb and a color expressed as its red component equal or below 3.0, the Examiner turns to the teaching of Cargill and AAK  The prior art of Cargill used short-path evaporation for reducing from deodorized vegetable oils the content of propanol components selected from chloropropanol fatty acid esters, epoxypropanol fatty acid esters, and combinations thereof. The short path evaporation is performed at a pressure below 0.001 mbar to 1 mbar and a temperature from 180 to 270°C.  (pp. 3, [0018] & pp. 4, [0020]).  Cargill’s SPD on deodorized vegetable oil is able to reduce the level of MCPD 390 ppb when the SPD operates at a temperature of 180°C.  (Example 2, Table 2).  Further, AAK teaches that deodorization of vegetable oil prior to SPD removes color impurities from the vegetable oil.  (pp. 14, ln 10).   As such, considering the process of Cargill uses deodorized vegetable oil to start that would have reduced color, and the process of Cargill produces SPD treated vegetable oil with a MCPD below 500 ppb, one of ordinary skill in the art could reasonably expect that the SPD treated oil of Cargill would express an equally red component that is equal or below 3.  It is well settled that a patent cannot be properly granted for the discovery of a result which would flow naturally from the teaching of the prior art. (In re Libby, 118, USPQ 94, 96; 255 F2d 412 (C.C.P.A. 1958)).
With regard to the first or second bleaching step uses a higher amount of bleaching agent than the amount used in a regular bleaching, the Examiner turns to the teaching of Cargill 2. The prior art of Cargill 2 discloses that the final bleaching step could be more intense than that of the first bleaching step. (pp. 5, ln 27 – 28).  This limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
With regard to the bleaching agent selected from neutral, non-activated bleaching agent, activated bleaching clay, silicates and zeolites, the Examiner turns to the teaching of Cargill.  The prior art of Cargill states that the nature of the bleaching agent can be selected to match the nature of the crude or partially refined oil to yield a desirable bleached oil.  Also, teaching that bleaching agents generally include natural or "activated!" bleaching clays, also referred to as “bleaching earths”, activated carbon and various silicates. (pp. 5, [0026]).  These limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 

With regard to the degumming agent selected from water, citric acid, phosphoric acid or mixture thereof, the Examiner turns to the prior art of Bergman, Pudel and Ibuki.  In Bergman degumming is conducted with phosphoric acid. (col. 15, ln 3 – 18). Pudel teaches the use of citric acid in the degumming process.  (pp. 398, Table 1).  Ibuki teaches the use of warm water or steam in the degumming process.  (col. 2, ln 28 – 30).  These limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Claim Rejections - 35 USC § 103
Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over AAK AB (WO 2015/057139) (AAK) in view of Cargill Inc. (WO 2015/073359).
The rejected claims cover, inter alia, a method to apply short path evaporation and deodorization at deodorization temperature below 230°C to improve the colour of vegetable oil.
Dependent claim 12 teaches that the color expressed as its red component is equal or below 3.0.
However, However, AAK discloses a process for reducing MCPD in vegetable oil comprising: a) subjecting the vegetable oil to one or more refining steps, and subjecting the refined vegetable oil from step a) to a vacuum distillation at about 200 to 280°C and at a pressure of about 0.001 to 3.0 mbar.  (abstract; pp. 2, ln 11 – 15, ln 19 – 21, ln 22 - 24 & claim 1).  In the process of AAK the deodorization process at a temperature between about 180 and 270 °C prior to a vacuum distillation.  (pp. 8, ln 22 – 23).  Further, in AAK vacuum distillation is performed at a temperature between about 220 - 270°C. (pp. 10, ln 5 – 6).  In the process of Cargill, the deodorization process at a temperature between about 180 and 280 °C prior to a vacuum distillation.  (pp. 6, [0028]).  Also, in Cargill short path evaporation is conducted at a temperature from 180 to 240°C.  (pp. 6, [0031]).  
The difference between the instantly claimed invention and AAK is as follows: the use of short path evaporation; and the color expressed as its red component equal or below 3.0.
However, with regard to the use of short path evaporation the Examiner turns to the teaching of AAK and Cargill.  AAK short path distillation as the type of vacuum distillation that was used in processing their refined vegetable oil.  Cargill describes short path evaporation as a distillation technique that involves the distillate traveling a short distance, often only a few centimeters, and is normally done at reduced pressure.  As such, based on the teachings of Cargill the short path evaporation of the instantly claimed invention is equivalent to the short path distillation of AAK.  Thus, the feature is obvious.
With regard to the color expressed as its red component equal or below 3.0, the Examiner turns to the teaching of Cargill and AAK  In the process of Cargill, the deodorization process at a temperature between about 180 and 280 °C prior to a vacuum distillation.  (pp. 6, [0028]).  Also, in Cargill short path evaporation is conducted at a temperature from 180 to 240°C.  (pp. 6, [0031]).  Cargill’s SPD on deodorized vegetable oil is able to reduce the level of MCPD 390 ppb when the SPD operates at a temperature of 180°C.  (Example 2, Table 2).  Further, AAK teaches that deodorization of vegetable oil prior to SPD removes color impurities from the vegetable oil.  (pp. 14, ln 10).   As such, considering the process of Cargill uses deodorized vegetable oil to start that would have reduced color, and the process of Cargill produces SPD treated vegetable oil with a MCPD below 500 ppb, one of ordinary skill in the art could reasonably expect that the SPD treated oil of Cargill would express an equally red component equal or below 3.  It is well settled that a patent cannot be properly granted for the discovery of a result which would flow naturally from the teaching of the prior art. (In re Libby, 118, USPQ 94, 96; 255 F2d 412 (C.C.P.A. 1958)).
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rossi et al., (JAOCS, vol. 78, no. 10, 2001, pp. 1051 – 1055).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622